DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the above application filed on 01/24/2022 which is a 371 of PCT/FR2020/051441 filed on 08/06/2020 claiming foreign priority to France application FR1909234 filed on 08/16/2019.  Claims 1 – 9 are pending.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 5 “control member configured to control the position of the shut-off member”.  Claims 6 and 7 also recite “control member”
	Claim 6 “profiled element configured to drive the shut-off member towards the flow position in case of a ventilation flow increase in the ventilation cavity”
Claim 7 “return element configured to bias the shut-off member back towards the shut-off position”.
	Refer to MPEP2181(I)(A) where ‘member’ and ‘element’ in combination with a linking word or phrase such as “configured to” were included in a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The control member may be a passive member; a passive member can be driven automatically by a part of the turbomachine or of the nacelle or even by a flow which circulates therein, without voluntary energy supply. Alternatively or in addition, the control member may be an active member; an active member can utilise an actuator powered by a dedicated energy supply.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 - 7 limitation “control member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.   Para. [0018] of the Specification disclosed “The control member may be a passive member; a passive member can be driven automatically by a part of the turbomachine or of the nacelle or even by a flow which circulates therein, without voluntary energy supply. Alternatively or in addition, the control member may be an active member; an active member can utilise an actuator powered by a dedicated energy supply”.  Active members are mutually exclusive from passive members and vice versa.  By describing the control member as either an active member and/or a passive member, the written description encompassed the entire universe of control members.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) because the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The written description encompassing the entire universe of control members fails to sufficiently disclose any specific structure.  Claims 6 and 7 depend from Claim 5 and are rejected for the same reason.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 6 recites “the control member comprises at least one profiled element configured to drive”.  As discussed in the Claim Interpretation section above, both “control member” and “profiled element” are interpreted as invoking 112(f) interpretation.  It is improper to define a first 112(f) limitation with a second 112(f) limitation using the open-ended/inclusive transition phrase “comprises”.  Claim 6 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 7 recites “the control member comprises at least one return element configured to bias”.  As discussed in the Claim Interpretation section above, both “control member” and “return element” are interpreted as invoking 112(f) interpretation.  It is improper to define a first 112(f) limitation with a second 112(f) limitation using the open-ended/inclusive transition phrase “comprises”.  Claim 7 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stretton et al. (7,886,520B2).
Regarding Claim 1, Stretton discloses, in Figs. 1A, 6, and 7, all the claimed limitations including an internal structure for a nacelle of a turbomachine (gas turbine engine – Fig. 1A), the internal structure (31) being [Examiner notes that the phrase “intended to surround at least one part of a compartment capable of receiving a gas generator” are statements of intended use and the structure of the device as taught by Stretton can perform the intended functions.] intended to surround at least one part of a compartment (space enclosed by wall (32)) capable of receiving a gas generator (compressor-combustion chamber-turbine) of the turbomachine (gas turbine engine – Fig. 1A), the internal structure (31) comprising a ventilation cavity (annular space defined between 31 and 32 – Fig. 6) of said compartment, the ventilation cavity being provided with a main ventilation outlet (101) and an auxiliary ventilation outlet (75 and 76 – Fig. 7 – X-side/left side) separate to the main ventilation outlet (101), the internal structure (31) comprising a shut-off member comprising a band (rotating ring – Col. 5, l. 60 to Col. 6, l. 21) having windows (outlet apertures), the shut-off member being movable (rotates around centerline axis 71), relative to the ventilation cavity, between a flow position (Fig. 7 – X-side/left side) in which said windows are at least partially facing the auxiliary ventilation outlet (75 and 76 – Fig. 7 – X-side/left side, Col. 6, ll. 15 – 17 maximum overlap of blocked areas 73a created open airflow areas, i.e., ventilation airflow not blocked), and a shut-off position (Fig. 7 – Y-side/right side) in which the shut-off member shuts off the auxiliary ventilation outlet (Col. 6, ll. 18 – 21 “no open apertures…and therefore no outlet aperture is available”, i.e., ventilation airflow blocked) to a greater extent than in the flow position.
Re Claim 2, Stretton discloses the invention as claimed and as discussed above, including wherein the internal structure (31) extends according to a longitudinal axis (71) and the auxiliary ventilation outlet (75 and 76) is axially offset relative to the main ventilation outlet (101).
Re Claim 4, Stretton discloses the invention as claimed and as discussed above, including wherein the shut-off member is movable in rotation (rotating ring – Col. 5, l. 60 to Col. 6, l. 21).
Re Claim 8, Stretton discloses the invention as claimed and as discussed above, including wherein the auxiliary ventilation outlet (75 and 76 – Fig. 7 – X-side/left side, Col. 6, ll. 15 – 17 maximum overlap of blocked areas 73a created open airflow areas, i.e., ventilation airflow not blocked) is arranged to one side of the ventilation cavity (annular space defined between 31 and 32 – Fig. 6) opposite said compartment (space enclosed by wall (32)).
Re Claim 9, Stretton discloses the invention as claimed and as discussed above, including a turbomachine nacelle (Figs. 1A and 6) comprising an internal structure according to claim 1 (Fig. 6 only shows a partial view of the aft end of said turbomachine nacelle).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Stretton et al. (7,886,520B2).
Re Claim 3, Stretton teaches the invention as claimed and as discussed above; except, wherein the shut-off member is situated inside the ventilation cavity.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify Stretton to have the shut-off member is situated inside the ventilation cavity because Applicant has not disclosed that “shut-off member is situated inside the ventilation cavity” provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill furthermore, would have expected Applicant’s invention to perform equally well with Stretton’s teaching of the rotating ring about the cowl because both arrangements performed the same function of opening and closing an airflow passage from the ventilation cavity to the atmospheric air surrounding the gas turbine engine.  Therefore, it would have been an obvious matter of design choice to modify Stretton to obtain the invention as specified in Claim 3.
Re Claim 5, Stretton teaches the invention as claimed and as discussed above; except, comprising a control member configured to control the position of the shut-off member.  Stretton further teaches, in Figs. 4 and 5 and Col. 5, ll. 35 – 45, actuators (115) that drove flaps (50) between an open position to allow air to flow from the ventilation cavity to the atmospheric air surrounding the gas turbine engine and a closed position to prevent or inhibit air from flowing from the ventilation cavity to the atmospheric air.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Stretton with the control member (interpreted as an actuator, i.e., active device) configured to control the position of the shut-off member, further taught by Stretton, because actuators were conventionally used to drive structural elements like the rotating ring between a open position and a closed position.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see attached Notice of Reference Cited.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741